                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA
        v.
                                                   CRIMINAL No. 18-CR-10154-DPW
 FRANK REYNOLDS
           Defendant


             UNITED STATES’ CONSOLIDATED OPPOSITION TO REYNOLDS'S
                   MOTIONS TO DISMISS COUNTS ONE AND THREE

       The United States opposes Frank Reynolds’s two Motions to Dismiss on the following

grounds:

       (1)      Count One is not duplicitous. It properly charges a continuing securities fraud

scheme to promote investments in PixarBio as one count.

       (2)      Count One more than adequately alleges securities fraud, including by means of

market manipulation.

       (3)      Count Three more than adequately alleges obstruction by Reynolds by alleging

the elements of the crime and that Reynolds directed Stromsland to testify falsely in an

administrative proceeding before the Securities and Exchange Commission (SEC).

                  BACKGROUND AND OVERVIEW OF THE INDICTMENT

       Count One of the Superseding Indictment in this case (hereinafter referred to as the

Indictment) charges Frank Reynolds with a scheme to defraud investors in a small biotech start-

up company, PixarBio, through a series of false statements, including false claims that

PixarBio’s products would replace opioids and end thousands of years of addiction, and by

directing manipulative trading of two co-conspirators – Jay Herod and Kenneth Stromsland.

Count Two alleges that Reynolds obstructed the SEC investigation through his own testimony

and interactions with the SEC administrative proceeding. Counts Three and Four allege that
Reynolds obstructed the SEC administrative proceeding by causing Herod and Stromsland to

also testify falsely and otherwise obstruct the SEC investigation. Herod and Stromsland have

both pleaded guilty before this Court to securities fraud by manipulative trading and obstruction

of the SEC proceeding at Reynolds’s direction. Docket # 67, 99.

                                          ARGUMENT

I.     COUNT ONE IS NOT DUPLICITOUS. IT ALLEGES A CONTINUOUS
       SECURITIES FRAUD SCHEME TO PUMP UP THE VALUE OF PIXARBIO.

       Count One, which sets forth various ways in which Reynolds carried out his scheme to

defraud by promoting investments in PixarBio, is not duplicitous. Where, as here, multiple acts

which could be charged as separate offenses are charged as a continuous scheme to defraud,

there is no duplicity. See United States v. Prieto, 812 F.3d 6, 12 (1st Cir. 2016) (“[A]n

indictment charging multiple acts in the same count, each of which could be charged as a

separate offense, may not be duplicitous where these acts comprise a continuing course of

conduct that constitutes a single offense.”) (quoting United States v. Buchmeier, 255 F.3d 415,

421 (7th Cir. 2001)); United States v. Fields, 2016 WL 215267, at *8 (D. Mass. 2016) (noting

that the government had a legitimate argument that the indictment was not duplicitous because

what the defendant described as separate offenses “[were] actually part of a single, overarching

scheme to defraud”).

       In a securities fraud case, the unit of prosecution may be the fraudulent scheme. See

United States v. Langford, 946 F.2d 798, 803 (11th Cir. 1991) (“The allowable unit of

prosecution under section 78j(b) is, therefore, the use of a manipulative device or

contrivance[.]”); United States v. Goodwin, 2004 WL 769312, *1-2 (D. Mass. 2004) (same).

Thus, it is entirely appropriate, as here, to charge conduct which might constitute various

separate offenses as one scheme. As the First Circuit in Prieto explained:

                                                 2
       The government undertook the burden of proving such a single scheme rather than
       proving only one or several parts. Importantly, the district court also instructed the jury
       that the government had to prove beyond a reasonable doubt the “single or unified
       scheme … substantially as charged in the indictment.”

812 F.3d at 11-12 (citation omitted).

       Here, rather than charge each separate act as a separate offense, the government charged

this case as what the evidence will show it to be – one continuous scheme by Reynolds to

promote investments in PixarBio. The various false statements, false solicitations and

manipulative trading are just various means used by Reynolds (and others) to carry out this

scheme. There is no unfair prejudice to Reynolds from a simple indictment and theory of the

case. See Goodwin, 2004 WL 769312, at *2 (noting, in rejecting duplicity challenge to securities

fraud scheme, “[t]here are considerations of practicality that permit the government to plead less

than in theory could be plead, as well as prudential concerns of fairness to the defendant that

would result from a rule requiring the government to let fly with every arrow in its quiver”).

       The remedy for any duplicity concerns is not dismissal of the indictment in any event. It

is to give an appropriate unanimity instruction at trial. See Prieto, 812 F.3d at 11-12 (noting with

approval instruction that government had to prove single or unified scheme substantially as

charged in the indictment); United States v. Swantz, 380 F. App’x 767, 768 (10th Cir. 2010)

(unpublished) (jury instructions are “a simple cure for duplicity”); Fields, 2016 WL 215267, at

*8 (noting, in rejecting duplicity claim, that the court gave unanimity instruction). As explained

by the court in United States v. Place, 757 F. Supp. 2d 60 (D. Mass. 2010):

       [D]ismissal of the indictment is not the proper remedy … When presented with
       duplicitous counts, the Court may decide whether to give a unanimity instruction
       to the jury or to require the government to elect a theory of prosecution.




                                                 3
757 F. Supp. 2d at 61 (internal quotations and citations omitted). Any concerns about the

multiple means by which the jury could find that Reynolds committed securities fraud are

appropriately addressed by a jury instruction, not by dismissal.

II.    COUNT ONE ADEQUATELY STATES A CLAIM.

       The Indictment in this case adequately alleges the counts charged by reciting the

elements in the statutory language. An indictment need only contain a “plain, concise, and

definite written statement of the essential facts constituting the offense charged.” Fed. R. Crim.

P. 7(c)(1). “An indictment is legally sufficient if it first, contains the elements of the offense

charged and fairly informs a defendant of the charge against which he must defend, and, second,

enables him to plead an acquittal or conviction in bar of future prosecutions for the same

offense.” United States v. Laureano-Perez, 797 F.3d 45, 60 (1st Cir. 2015) (internal quotations

and citation omitted).

       “It is generally sufficient that an indictment set forth the offense in the words of the

statute itself, as long as those words of themselves fully, directly, and expressly, without any

uncertainty or ambiguity, set forth all the elements necessary to constitute the [offense] intended

to be punished.” Hamling v. United States, 418 U.S. 87, 117 (1974) (internal quotations and

citation omitted). “At the indictment stage, the government need not ‘show,’ but merely must

allege, the required elements.” United States v. Stewart, 744 F.3d 17, 21 (1st Cir. 2014).

“[C]ourts routinely rebuff efforts to use a motion to dismiss as a way to test the sufficiency of the

evidence behind an indictment’s allegations.” Id. (citation omitted). See also United States v.

Morosco, 67 F. Supp. 3d 483, 490 (D. Mass. 2014), aff’d, 822 F.3d 1 (1st Cir. 2016) (finding

conspiracy to defraud sufficiently alleged).




                                                  4
In a criminal case, the government “need not put forth specific evidence to survive a motion to

dismiss.” United States v. Ngige, 780 F.3d 497, 502 (1st Cir. 2015) (citation omitted). “[T]he

question is not whether the government has presented enough evidence to support the charge, but

solely whether the allegations in the indictment are sufficient to apprise the defendant of the

charged offense.” Id. (citation omitted).

       A. The Indictment Alleges All Elements of Securities Fraud and Sufficiently Provides
          Fair Notice of the Charge in Count One.

       Here, the 19-page speaking Indictment alleges all the elements of the crime charged and

tracks the statutory language. It describes the securities fraud scheme as follows:

       REYNOLDS and others engaged in a scheme to defraud investors in PixarBio by, among
       other things, (1) making and causing to be made false and misleading statements about
       the company, its prospects, its financing and the background and track record of its chief
       executive officer, REYNOLDS, and (2) engaging in manipulative trading of PixarBio
       shares in an effort to simulate market interest in the stock and to artificially inflate the
       share price.

       Indictment ¶ 9. Count One incorporates the detailed factual allegations of the speaking

Indictment by reference, and then alleges that between 2015 and April 2018:

       [REYNOLDS] did knowingly and willfully, by the use of means and
       instrumentalities of interstate commerce, the mails, and the facilities of a national
       securities exchange, directly and indirectly use and employ manipulative and
       deceptive devices and contrivances in connection with the purchase and sale of
       securities, in contravention of Rule 10b-5 of the Rules and Regulations
       promulgated by the U.S. Securities and Exchange Commission, and did (a)
       employ a device, scheme and artifice to defraud, (b) make untrue statements of
       material facts and omit to state material facts necessary in order to make the
       statements made, in light of the circumstances under which they were made, not
       misleading, and (c) engage in acts, practices and courses of business which would
       and did operate as a fraud and deceit upon any person in connection with the
       purchase and sale of securities, to wit, shares of PixarBio.

Indictment ¶ 63. That is sufficient. The Indictment also provides more than adequate factual

support for each count to give the defendant fair notice of the charged offenses. Reynolds’s

arguments to the contrary are without support in the criminal law, rely upon inapplicable civil


                                                 5
pleading standards that do require the pleading of fraud with particularity, and are therefore

without merit.

       The Indictment alleges a continuing scheme to defraud in which Reynolds did various

deceptive things with the goal, inter alia, of inducing investment in PixarBio and inflating the

price of its stock. It sets forth multiple specific false statements by Reynolds as part of the

securities fraud scheme, with the date of the false statement and a factual basis for the allegation

that it is false. For example, the Indictment alleges, with specific dates and context, that

Reynolds falsely told investors and potential investors that:

       (1) the value of the PixarBio portfolio on Wall Street was soaring and worth a billion
           dollars already, and that this was based upon a conservative forecast. Indictment
           ¶ 11;

       (2) PixarBio had a product that was expected to end thousands of years of morphine and
           opiate addiction, even though the product is not a treatment for opiate addition. Id.
           ¶ 13;

       (3) the FDA had lowered hurdles for FDA approval and confirmed an Investigational
           New Drug (IND) package, even though no IND package had even been submitted.
           Id. ¶¶ 14-15; and

       (4) PixarBio’s private securities offering was “oversubscribed” and thus the maximum
           offering amount would be increased from $20 million to $30 million, when in fact
           Reynolds knew that the offering was not fully subscribed and had not raised even $10
           million. Id. ¶ 17.

       The Indictment also alleges that Reynolds directed the manipulative trading of

Stromsland and Herod. It states:

       Beginning in or about October 2016, and continuing until on or about January 23, 2017,
       Herod and Stromsland, while in close communication with REYNOLDS, and at times
       acting at the direction of REYNOLDS, engaged in manipulative trading of PixarBio
       shares in an effort to simulate market interest in the stock and artificially inflate the
       share price and trading volume. These trades included overlapping orders to buy and
       sell PixarBio stock at the same price per share (a manipulative trading practice
       sometimes referred to as “matched trading”), small purchases to boost the trading price
       submitted shortly before trading closed at 4:00 p.m. (a manipulative practice sometimes
       referred to as “marking the close”), and orders to buy at a price much higher than the
       price of the preceding market transaction.

                                                  6
Id. ¶ 28. The Indictment also provides specific dates and times of allegedly manipulative trades

and the basis for alleging that they were manipulative, and/or marking the close, matched trades.

See id. ¶ 28-48. For example, the Indictment alleges that on Friday, November 11, 2016, after

the trading price of PixarBio stock fell from $14 to $10 per share, Reynolds “told Stromsland to

buy shares of PixarBio in order to keep the stock’s price up over the weekend.” Id. ¶ 29. That

same afternoon, shortly after Stromsland did as Reynolds directed, the Indictment alleges,

Reynolds instructed PixarBio’s controller to pay Stromsland a $27,500 “bonus.” Id. ¶ 36.

These detailed allegations of fraud and manipulative trading are more than sufficient to give

Reynolds notice of the charges against him as well as protection under the double jeopardy

clause against any duplication of charges. Moreover, to the extent that they simply identify the

multiple ways in which Reynolds engaged in a scheme to defraud and used manipulative

schemes or devices as part of an overall scheme to pump up PixarBio and profit from sales of the

stock, they provide detail that is not required. “The means of effecting the criminal intent…or

the circumstances evincive of the design with which the act was done, are considered to be

matters of evidence to go to the jury to demonstrate the intent, and not necessary to be

incorporated in an indictment.” Evans v. United States, 153 U.S. 584, 595 (1894) (internal

quotations and citation omitted). Thus, Reynolds’s arguments that the specifics as to the means

of the fraud are not sufficiently alleged are incorrect as a matter of law.

       B. Fed. R. Civ. P. 9(b)’s Fraud with Particularity Requirement Does Not Apply.

       Reynolds’s argument for dismissal appears to be largely based upon a misunderstanding

of the difference between civil and criminal pleading standards and a mistaken reliance on civil

pleading standards under Fed. R. Civ. P. 9(b) requiring fraud to be pleaded with particularity.

See Def. Mem at 7 et seq. Reynolds’s argument relies upon cases such as SEC v. Durgarian, 477

                                                  7
F. Supp. 2d 342 (D. Mass. 2008), ATSI Communs., Inc. v. Shaar Fund, Ltd., 493 F.3d 87 (2d Cir.

2007), Van Ormer v. Aspen Tech., Inc., 145 F. Supp. 2d (D. Mass. 2000), and other civil cases

applying the “strict and rigorous” pleading requirements of Rule 9(b). However, the Federal

Rule of Civil Procedure 9(b) requirement of pleading fraud with particularity is simply not

applicable in a criminal case. To the contrary, unlike a civil fraud complaint, as noted above, a

criminal indictment need not set forth facts sufficient to prove the charge, but ordinarily need

only allege the elements of the charge.

       To the extent that Reynolds cites criminal cases at all in his argument, they generally

address whether the legal elements are correctly alleged or proven, not a requirement of factual

pleading. See, e.g., United States v. Parigian, 824 F.3d 5, 10 (1st Cir. 2016) (affirming denial of

motion to dismiss but noting the government had at times incorrectly used a “knew or should

have known” standard, rather than alleging willfulness); United States v. Cassese, 428 F.3d 92,

98 (2d Cir. 2005) (considering whether willfulness had been proven at trial).

       One of the few criminal cases cited by Reynolds that addresses the adequacy of factual

pleading in the criminal context is United States v. Hillie, 227 F. Supp. 3d 57 (D.D.C. 2017).

This case, however, provides no support for dismissal here. To the contrary, the case addressed

charges of child pornography where the bare bones allegations were so general that the seven

counts were not distinguishable from each other, including for double jeopardy purposes. See id.

at 71-76. Moreover, in an opinion not cited by Reynolds, after the United States superseded to

add some factual allegations as to each count of the child pornography charges, the court rejected

the subsequent motion to dismiss for failure to state a claim. See United States v. Hillie, 289 F.

Supp. 3d 188 (D.D.C. 2018). Thus, nothing in the rulings in Hillie supports Reynolds’s claim

that the Indictment here is inadequate.



                                                 8
       C.      The Indictment More Than Adequately Pleads Mens Rea, Manipulative Trading
               and Deceptive Conduct and Reynolds’s Role.

       Reynolds argues that Count One of the Indictment does not state a claim because it does

not adequately allege (1) the mens rea of willfulness, (2) Reynolds’s role in the offense, and

(3) manipulative and deceptive trading. In fact, however, the Indictment alleges specifically

each of these things, but such detailed factual pleading is not required in any event.

               1. Alleging “Willfulness” Is Sufficient to Allege Mens Rea.

       Reynolds’s claim that alleging that the securities fraud was done “knowingly and

willfully,” is not sufficient to allege mens rea is contrary to more than 100 years of black letter

law. Nothing more than an allegation of the correct level of intent is required to plead intent in a

criminal case. As the Supreme Court explained in Evans, “Where the intent is a material

ingredient of the crime, it is necessary to be averred; but it may always be averred in general

terms, as in a case of assault with intent to kill.” 153 U.S. at 594. See also United States v.

Simmons, 96 U.S. 360, 363-64 (1877) (holding that indictment alleging the defendant acted

“knowingly and unlawfully” and “with intent to defraud” sufficiently charged mens rea for tax

fraud); United States v. Cavins, 543 F.3d 456, 457-58 (8th Cir. 2008) (rejecting argument that

indictment should be dismissed if it merely alleges willfulness without more).

               2. The Indictment Amply Alleges Reynolds’s Role in the Fraud Scheme.

       Reynolds’s argument that the Indictment does not sufficiently set forth his role in the

securities fraud or his aiding and abetting of that fraud is similarly without merit. Despite the

fact that, as discussed above, such factual detail is not required, the Indictment specifically

alleges that Reynolds made the various false statements to investors set forth in the Indictment.

It also alleges that he directed the manipulative trading, and even gave Stromsland a bonus

immediately after Stromsland carried out Reynolds’s direction to buy the stock to keep the price


                                                  9
up over the weekend. Indictment ¶¶ 29, 36. The Indictment further alleges that Reynolds

specifically directed Herod’s manipulative trading and that Herod transferred approximately

$500,000 from the proceeds of that trading to PixarBio and $300,000 to Reynolds. It also alleges

that Herod and Reynolds agreed to create a back-dated document and obstruct the SEC

investigation with respect to that $300,000 payment.

       Moreover, the law is clear that aiding and abetting need not even be pleaded, let alone set

forth with additional factual specifics that have been provided here. See United States v.

Sanchez, 917 F.2d 607, 611 (1st Cir. 1990) (holding that an “aiding and abetting” instruction

may be given even though the indictment neither alleges aiding and abetting nor adverts to 18

U.S.C. § 2). The Indictment here is replete with examples of Reynolds engaging in the deceptive

conduct himself as well as directing others to do so and thus alleges and provides more than

sufficient notice of his participation in the charged conduct. 1

               3. The Indictment Sufficiently Alleges Deceptive Trading.

       Reynolds also argues that the Indictment does not sufficiently allege manipulative trading

and deceptive trading conduct. Again, the Indictment tracks the statutory language – which is

sufficient. Reynolds complains, however, that the Indictment does not specify details, such as

whether Reynolds directed Stromsland as to a specific price, size or time. Def. Mem. at 11.

Such detail is not required at the pleading stage – or even as to the proof at trial.




       1
          Moreover, notice to Reynolds of the charges in this case has been supplemented by the
extensive discovery provided. This discovery includes the SEC testimony and the interview
reports of the witnesses in this case – witnesses who include the two co-conspirators who have
pleaded guilty to the securities fraud and obstruction charges in this matter. See generally United
States v. Berk, 652 F.3d 132, 139 (1st Cir. 2011) (noting that any lack of pleading was harmless
due to fair notice to defendants by the ample other notice provided before the trial).


                                                  10
        Reynolds’s argument that the Indictment insufficiently alleges matched trading and

marking the close fails for the same reasons. These are not the elements of the crime but notice

to Reynolds of the ways in which he is alleged to have met the elements.

        Moreover, the allegations as to matched trading and marking the close in this Indictment

are quite specific, albeit such specificity is not required. See Indictment ¶¶ 39-42. For example,

having alleged that Herod acted at the direction of Reynolds (id. ¶ 28), the Indictment alleges:

        On or about December 5, 2016, Herod made three so-called ‘matched’ trades in
        which he placed orders to buy and sell 100 shares of PixarBio at the same time
        and at the same price. In little more than one hour, his trades, executed at
        escalating prices, drove the price of the stock from $5.44 per share to $5.70 per
        share.

Id. ¶ 39.

        Reynolds’s argument that the Indictment fails to allege a personal profit to Reynolds is

similarly off-base. This is simply not an element of the securities fraud charge – it is not even a

required part of the proof. Thus, it certainly does not need to be alleged in the Indictment.

Nevertheless, here, the Indictment does allege that PixarBio received $500,000 of the proceeds

from Herod’s trading and that Reynolds’s spouse received $300,000 of the proceeds for the

benefit of Reynolds. Indictment ¶ 48. This is the $300,000 which was the subject of the Back-

Dated Agreement. Indictment ¶¶ 50-51, 57-60.

        Nor do the few criminal cases cited by Reynolds for this argument provide any support.

To the contrary, United States v. Hunt, 2006 WL 2613754, *4-8 (S.D.N.Y. 2006), does not

address a pleading theory but, rather, the legal theory of material omission in the absence of any

actual statements. United States v. Radley, 659 F. Supp. 2d 803, 816 (S.D. Tex. 2009), addresses

only whether the conduct at issue in that case fell within an exception to the Commodities

Exchange Act prohibition on manipulative trading for conduct done for certain negotiated



                                                 11
agreements (and done without fraud and misrepresentation). There is no such exception

applicable here and the case is simply inapposite. Likewise, United States v. Mulheren, 938 F.2d

364, 371 (2d Cir 1991), is a case not about the requirements of the indictment at all, but about

whether the proof at trial was sufficient to support the jury’s verdict.

          For all of these reasons, Reynolds’s Motion to Dismiss Count One for failure to state a

claim is without merit and should be denied.

   III.      THE INDICTMENT STATES A CLAIM AS TO REYNOLDS’S OBSTRUCTION
             BY INDUCING STROMSLAND TO TESTIFY FALSELY BEFORE THE SEC.

          Reynolds’s arguments to dismiss Count Three similarly mistake the criminal pleading

standard and are without merit. The count alleges all of the required elements of a violation of

18 U.S.C. § 1505, obstruction of an agency proceeding. It pleads that Reynolds “did corruptly

influence, obstruct and impede and endeavor to influence, obstruct and impede … a pending

proceeding … before … the [SEC], by inducing Stromsland to testify falsely before the SEC.”

Indictment ¶ 67. The Indictment further identifies the dates on which Stromsland did testify

falsely before the SEC and sets forth some of that false testimony. It also alleges that Reynolds

engaged in obstruction of the SEC proceeding by, among other things, lying himself and causing

Stromsland and Herod to lie to the SEC about the purpose of the trading and about Reynolds’s

knowledge of their manipulative trading and role in it. For example, it alleges that Reynolds

made false statements to the SEC about “the manipulative trading in PixarBio shares, including

the false assertion that REYNOLDS did not discuss Stromsland’s or Herod’s trading with them

in the fall and winter of 2016 and did not know the nature of their trading in that time period.”

Id. ¶ 51. The Indictment then describes how Reynolds later met with his co-conspirators and

induced them to back up his false story. It states:




                                                  12
       [O]n or about February 15, 2017, REYNOLDS told Stromsland that he had
       testified that he had no knowledge of Stromsland’s purchases of PixarBio shares
       in the fall of 2016, despite the fact that REYNOLDS not only knew about the
       trading but had directed and encouraged it in an effort to stimulate market interest
       in the stock and artificially inflate the share price and trading volume.

Id. ¶ 53. No more is required to state a claim. See supra pp. 4-5.

       To the contrary, as far back as 1919, in Frohwerk v. United States, 249 U.S. 204 (1919),

Justice Holmes explained that a count is sufficient even if it does not allege the means by which

the conspiracy was to be carried out:

       [A] conspiracy to obstruct recruiting would be criminal even if no means were
       agreed upon specifically by which to accomplish the intent. It is enough if the
       parties agreed to set to work for that common purpose… The overt acts are
       alleged to have been done to effect the object of the conspiracy and that is
       sufficient[.]

Id. at 209. Likewise, for the allegations of endeavoring to influence and aiding and abetting

Stromsland’s false testimony here, there is no need to plead all the means by which Reynolds or

Stromsland carried out the obstruction.

       Nonetheless, the Indictment goes above and beyond what is required by specifically

alleging that that Reynolds “informed Stromsland about REYNOLDS’ false testimony and

induced Stromsland to falsely corroborate it when Stromsland testified.” Indictment ¶ 52. . The

Indictment further alleges that the next day, Stromsland did falsely testify that the purpose of the

trading was not in any way to affect the share price. Id. ¶ 54. The Indictment therefore not only

identifies the proceeding that Reynolds endeavored to and did obstruct – the SEC investigation;

it also sets forth the manner in which Reynolds induced the false testimony – by the affirmative

act of telling Stromsland that Reynolds had testified to things which Stromsland and Reynolds




                                                 13
both knew to be false the day before Stromsland first testified before the SEC. The Indictment

thus more than adequately pleads the obstruction charged in Count Three. 2

       The cases cited by Reynolds, to the extent he cites criminal cases, are not to the contrary.

Two of the cases address only the failure to actually allege an element of the crime – the specific

proceeding that the defendant was seeking to obstruct. See United States v. Murphy, 762 F.2d

1151, 1153-1155 (1st Cir. 1985); United States v. McGarity, 669 F.3d 1218, 1240 (11th Cir.

2012). Similarly, in United States v. Goldberg, 587 F. Supp. 302, 310 (S.D.N.Y. 1984), vacated

on other grounds, 756 F.2d 949 (2d Cir. 1985), the court addressed an indictment that recited

only the elements but did not identify the proceeding to be obstructed, the witness influenced, or

the false testimony induced or endeavored to be induced.

       Another case on which Reynolds seeks to rely, United States v. Tomasetta, 429 F.2d 978

(1st Cir. 1970), addresses a situation where the bare-bones indictment accused the defendant

only of making threats “by an unstated means to an unnamed person on a particular day in a city

of moderate size.” Id. at 979. The court in particular held that the failure to identify the victim

in that charge was fatal. Id. at 980. Finally, United States v. Dawlett, 787 F.2d 771 (1st Cir.


       2
          The notice provided by the Indictment is further supplemented by the disclosure of the
transcripts of the SEC proceedings, Stromsland’s own plea colloquy, and the reports from the
interviews of Stromsland. See e.g, Stromsland 2/16/2017 SEC Testimony at 65-66 (falsely
denying that he spoke to Reynolds about his trading at the time of the trading or that anyone
directed him to make the purchases); Stromsland 4/26/2017 Testimony at 276 (falsely denying
that he had discussions with Reynolds’s testimony before the SEC or about what the expected
SEC questions would be); Stromsland 5/25/2017 Testimony at 600 (falsely claiming that he did
not recall talking with Reynolds about his trades). Such early discovery further alleviates any
potential concerns about lack of notice or unfair surprise. See generally United States v. Mejia,
448 F.3d 436, 445-46 (D.C. Cir. 2006) (explaining, in upholding denial of bill of particulars, that
defendant had adequate notice because the government provided reports of cooperating
witnesses’ pretrial statements long before trial); United States v. Ahmed, 94 F. Supp. 3d 394, 435
(E.D.N.Y. 2015) (“Even where an indictment is deficient, a bill of particulars is not necessary
where the government has made sufficient disclosures concerning its evidence and witnesses by
other means.”) (internal quotations and citations omitted).
                                                 14
1986), did not address the sufficiency of an indictment at all, but instead the sufficiency of the

evidence at trial. None of these cases addresses the sufficiency of an indictment similar to the

one here, that pleads and identifies facts relevant to all the statutory elements – including the

proceeding obstructed, the witness influenced, and the manner of that influencing. For all of

these reasons, Reynolds’s Motion to Dismiss Count Three is likewise without merit.

                                              CONCLUSION

       WHEREFORE, the United States respectfully submits that Reynolds’s Motions to

Dismiss Counts One and Three should be denied.

                                               ANDREW E. LELLING
                                               United States Attorney

                                       By:     /s/ Sara Miron Bloom
                                               SARA MIRON BLOOM
                                               LESLIE WRIGHT
                                               Assistant United States Attorneys
                                               (617) 748-3265

                                 CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                               /s/ Sara Miron Bloom
                                               SARA MIRON BLOOM
                                               Assistant United States Attorney




Date: June 5, 2019




                                                 15
